DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 9/20/2022.
Claims 1-20 are pending, Claim 13-20 are withdrawn, and Claims 1-12 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12, in the reply filed on 9/20/2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/20/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suel et al. (US 2009/0205377 A1).
Re claim 1, Suel discloses a washing machine appliance (abstract, ¶ [0017]) comprising: 
a wash tub (ref 22) within a cabinet and defining a wash chamber (see fig. 1); 
a wash basket (ref. 24,25) rotatably mounted within the wash tub and being configured for receiving of a load of articles for washing; 
a motor (ref. 12) operably coupled to the wash basket for selectively rotating the wash basket; and 
a controller (ref. 14) operably coupled to the motor, the controller being configured for: 
accelerating (¶ [0055], [0059], claim 1 accelerating) the wash basket to a predetermined speed during an acceleration period; 
obtaining an acceleration power (¶ [0044], [0059], claim 1 calculation of acceleration energy (AE) of the motor during the acceleration period; 
maintaining rotation of the wash basket at the predetermined speed during a steady state period (¶ [0055], [0059], claim 1 steady state speed or target speed); 
obtaining a steady state power (¶ [0044], [0059] friction energy) of the motor during the steady state period; and 
determining a dry load weight (¶ [0044]-[0054], [0059], claim 1) based on a difference between the acceleration power and the steady state power (AE – FE = LE).
Suel does not explicitly discuss the energies in terms of power and weight determination as a function of “power drop”, however, Suel discusses the determination as a function of the output energy (i.e. a power of the motor) (¶ [0052]) being lower during steady-state speed (¶ [0052]) as compared to acceleration (¶ [0059]), such to make obvious to one of ordinary skill in the art of motor control to measure the “drop” between the acceleration and steady-state periods (see also ¶ [0060]-[0061]).
Re claim 2, wherein accelerating the wash basket comprises: accelerating the wash basket at a predetermined acceleration rate (¶ [0059] acceleration rate 80).
Re claim 3, Regarding “wherein obtaining the acceleration power comprises: obtaining a maximum power exerted by the motor during the acceleration period”, Suel contemplates the integration of energies over the acceleration period (¶ [0059]) such to necessarily include having obtained any maximum power during said period.
Re claim 4, Regarding “wherein obtaining the acceleration power comprises: measuring power exerted by the motor during an acceleration measurement period that precedes an end of the acceleration period”, Suel contemplates integration of energies over the acceleration period, hence “preceding” the end of the acceleration period.
Re claims 6-7, wherein obtaining the steady state power comprises: measuring power exerted by the motor during a steady state measurement period that begins after the wash basket has stabilized at the predetermined speed (¶ [0044], [0059] stead state); wherein obtaining the steady state power comprises: averaging the power exerted by the motor during the steady state measurement period (¶ [0045] over a given time period; see also ¶ [0065] multiple determines of FE).
Re claims 8-9, Regarding “wherein determining the dry load weight comprises: determining the dry load weight using the power drop and a transfer function”, Suel further discloses the “drop” (see rejection to claim 1 above and ¶ [0044] substract FE from AE) and with respect to the “transfer function” Suel discloses a look up table (see fig. 8, ¶ [0064]).  Regarding the use of a specific equation/transfer function, here, Fig. 8 appears relatively linear as a function of (LE = AE – FE) and the mere conversion of a look-up table to an approximate linear function is prima facie obvious to one of ordinary skill in the art of engineering modeling.
Re claims 11-12, wherein the controller is further configured for: adjusting at least one operating parameter of the washing machine appliance based at least in part on the dry load weight (¶ [0010]-[0011] proper amount of water and detergent); wherein adjusting the at least one operating parameter comprises: adjusting an additive dispense amount (¶ [0010]), adjusting an agitation time or profile, adjusting a water level (¶ [0010]), or limiting a spin speed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suel, as applied above, in view of Kanagawa et al. (US 2020/0102686 A1)
Re claim 5, Suel discloses as shown above. Regarding “wherein the acceleration measurement period is between 1 and 5 seconds”, Suel further discloses sampling of energies over multiple interviews of 10 millieseconds (¶ [0059]) but does not explicitly disclose the length of the acceleration measurement period.  However, Kanagawa discloses it is well-known in the laundry load determination art (abstract) to provide acceleration measurement periods on the order of about 2 seconds to 6 seconds to constant speed (¶ [0094]-[0096]).  The selection of acceleration period being further an obvious optimization of range depending on motor power and available time in wash cycle.  See MPEP 2144.05 Obviousness of Ranges. 
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the acceleration measurement period of Suel to further be on the order of 1 to 5 seconds, as suggested by Kanagawa, in order to provide sufficient time for measurement of load while minimizing cycle time.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suel, as applied above, in view of Pesavento et al. (US 2019/0055689 A1).
Re claim 10, Suel discloses as shown above, but does not explicitly disclose wherein a motor current is measured as a proxy for the motor power (Examiner notes Suel measures a voltage amplitude to the motor).  However, Pesavento discloses it is well-known in the laundry load measurement art (abstract) to determine laundry load on the basis of torque (i.e. energy of the motor) by measuring outputted current (¶ [0130].
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the measurement of energy/power in Suel to further include the measurement of current as a proxy for motor power, as suggested by Pesavento, in order to accurately measure the torque or energy consumed by the motor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711